Citation Nr: 1810034	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO. 05-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) from May 2, 2007, to October 2, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) following a January 2017 remand in which the Board inferred a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). Specifically, the January 2017 Board remand found that the issue of entitlement to a TDIU must be considered from May 2, 2007, the day after a rating decision dated May 1, 2007, which denied entitlement to a TDIU. In the May 2017 rating decision, the Veteran was granted a TDIU, effective October 2, 2009. Therefore, the period from May 2, 2007, to October 2, 2009, remains for consideration herein.

In December 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities did not meet the criteria for the assignment of a TDIU on a schedular basis between May 2, 2007, and October 2, 2009, or warrant a referral for extraschedular consideration.


CONCLUSION OF LAW

The criteria for a TDIU from May 2, 2007, to October 2, 2009, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.71a, 4.118, 4.124a, Diagnostic Codes 5010, 5215, 5237, 7804, 8514 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In February 2017, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a TDIU claim, the efforts that the Veteran could take to develop her claim, and VA's responsibilities to assist the Veteran. The RO also sent the Veteran a similar letter in August 2006 after she first filed a claim for a TDIU. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).
	
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured to the extent possible. In addition, VA examinations regarding the Veteran's back, right wrist, and right carpal tunnel neuropathy were afforded in and around the period on appeal. The Board finds that the examinations are adequate. The examinations were provided by qualified medical professionals and were predicated on a full reading of all available records. The examiners also provided detailed rationales for the opinions rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). The Board also notes that the Veteran failed to report for a joint examination in February 2008. The Board emphasizes that "the duty to assist is not always a one-way street. If a Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Accordingly, the Board finds that VA's duty to assist has been met. See 38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been substantial compliance with prior remand directives. In its January 2017 remand, the Board directed the RO to assist in the development of the Veteran's TDIU claim. As found above, VA's duty to assist has been met as it pertains to the claim for a TDIU. As such, the additional development of the evidence substantially complies with these directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria & Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war. When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background. It must be shown that the service-connected disability produces unemployability without regard to advancing age. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his or her case outside of the norm. The sole fact that he or she is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran contends that her service-connected disabilities prevented her from obtaining and maintaining substantially gainful employment during the period of May 2, 2007, to October 2, 2009.

From May 2, 2007, to May 20, 2009, the Veteran was service-connected for right carpal tunnel neuropathy, rated at 10 percent; muscle strain of the back with low back pain, rated at 20 percent; ganglion cyst of the right wrist, rated at 10 percent; and degenerative joint disease of the right wrist, rated at 10 percent. From May 21, 2009, to October 2, 2009, the aforementioned disability ratings were in effect with the exception of the rating for right carpal tunnel neuropathy, which was increased to 30 percent effective May 21, 2009. Therefore, the Veteran's service-connected disabilities did not meet the criteria for the assignment of a TDIU on a schedular basis at any point between May 2, 2007, and October 2, 2009. See 38 C.F.R. § 4.16. As the Veteran does not meet the schedular requirements, the only remaining question with regard to the Veteran's claim for a TDIU is whether she was unable to secure or follow a substantially gainful occupation during the period on appeal as a result of her service-connected disabilities for purposes of an extraschedular TDIU evaluation under 38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Id. Therefore, at the RO level, rating boards are to submit to the Director, Compensation Service (Director), for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

The Board itself cannot assign an extraschedular rating in the first instance. Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). However, the Board can adjudicate whether to refer a case to the Director for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits. Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to the Director for review, an appellant may "continue [ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C. §§ 511(a), 7104(a) (2012) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board"). 

The record reflects that the Veteran was diagnosed with breast cancer in July 2000. M.H. surgery pathology services. In a March 2004 rating decision, the RO denied service connection for adenocarcinoma of the right breast. 

In March 2004, the Veteran presented to her VA mental health provider. She reported to her provider that she was working at Sam's Warehouse. In April 2005, she returned to the mental health provider and reported that she started working at UPS, but was unable to continue as her father died.

A VA examination regarding the Veteran's right wrist took place in May 2006. The Veteran reported pain and numbness in her right wrist as well as severe flare-ups occurring weekly that prevent her from holding, writing, or lifting for 1 to 2 days at a time. She also reported that she was unemployed. A physical examination revealed a reduced range of motion, decreased pin prick on the top of the fingers of her right hand, normal vibration, normal deep tension reflexes, and a grip weaker in the right hand than the left.

The Veteran filed a claim for a TDIU in July 2006. In her claim form, the Veteran indicated that she became too disabled to work in November 2003 due to disability of the skeletal system. She also reported that she worked as an inspector from January 2003 to October 2003 and, prior to that, worked as a cashier and a data entry employee on a full-time basis. Further, the Veteran reported that her highest level of education was 4 years of high school studies and that she had returned to school. In a May 1, 2007, rating decision, the RO denied the claim for a TDIU.

In August 2007, the Veteran underwent a VA examination in regard to her back. She reported moderate flare-ups occurring weekly that forced her to lie down and elevate her legs for hours at a time. She also reported that she used a brace and was able to walk one-fourth of a mile. In addition, she noted that she was unemployed due to her breast cancer. The examiner observed a reduced range of motion of the spine.
The Veteran reported to her VA health provider in September 2007 that she was attending school. See VA telephone encounter note.

An unrelated Board hearing took place in March 2008. During the hearing, the Veteran indicated that she stopped working following treatment for breast cancer. Upon questioning, she stated that her being unemployed had nothing to do with her back condition.

The Veteran underwent a VA examination regarding her right carpal tunnel neuropathy in February 2010. A physical examination revealed weakness of hand grip as well as decreased pain and light touch sensation of the right wrist. The examiner noted significant occupational effects, including difficulty typing. The Veteran reported that she had been in school from 2006 until September 2009. She also complained of difficulty in typing, gripping, and holding.

In an additional TDIU claim form filed in May 2017, the Veteran indicated that she was last employed as an accounting clerk in May 2000, after which she became too disabled to work due to, in part, her service-connected low back strain and hand disabilities. She also indicated that she had 1 year of college education. The RO granted the claim for a TDIU, effective October 2, 2009. See May 2017 rating decision.

The Veteran testified at a December 2017 Board hearing in regard to her TDIU claim. She stated that she stopped working as a result of all of her conditions in 2001, around the time she diagnosed with breast cancer. She also stated that she was on 21 medications for all of her conditions (including her psychiatric condition) and had been on medications for her back and wrist for 10 or more years. According to the Veteran, her medications affect her ability to focus and limit her ability to drive. Further, the Veteran indicated that her back condition was made worse after doctors transplanted a muscle in her back to her chest as part of her treatment for breast cancer. She stated that, as a result of the procedure, she could not stand for longer than 10 to 20 minutes without her back hurting and cannot put pressure on the area of surgery in her back while sitting down. She also stated that it hurt to even get up and walk. In addition, the Veteran indicated that her right hand cramped up and that she had not been able to do anything with her hands, including write for a long period of time, type, lift, hold, or grab. She stated that when her hand went numb, anything she had in her hand dropped. She also stated that she did not know when her hands would go numb and that it happened "just whenever." Upon questioning, the Veteran affirmed that her reported symptoms occurred during the period on appeal and stated that it had been 17 years since she has been able to work.

Upon review of the record, the Board finds that the Veteran's claim of a TDIU from May 2, 2007, to October 2, 2009, does not warrant a referral for extraschedular consideration. First, although the Veteran now asserts that she was unemployable from May 2, 2007, to October 2, 2009, because of her service-connected low back strain and hand disabilities, the record clearly reflects that she attributed her being unemployed at the time solely to nonservice-connected factors. During the March 2008 Board hearing, she specifically indicated that she stopped working after undergoing treatment for breast cancer and that her being unemployed had nothing to do with her service-connected back condition. She also did not attribute her inability to find and maintain substantially gainful employment to any other service-connected disability. Further, in her April 2005 visit to her mental health provider, she stated that she was unable to continue working as her father had passed away. She also told the VA examiner in August 2007 that she was unemployed due to her breast cancer. 

Second, the record reflects that the Veteran was in school during the period on appeal. In her July 2006 TDIU claims form, the indicated that she was in school. She also reported to her VA health provider in September 2007 that she was attending school. Further, she reported during the February 2010 VA examination that she was in school between 2006 and September 2009. She also indicated in her May 2017 TDIU claim form that she had obtained additional 1 year of college education since she filed a claim for a TDIU. While the Veteran may have been unemployed during the period on appeal, her continuing education indicates that she was not unemployable at the time.

Moreover, the Veteran's testimony during the December 2017 Board hearing contradicts her own prior statements. Specifically, she stated during the hearing that she had been unemployed for 17 years. However, she told her mental health providers in April 2005 and March 2004 that she was working. Her testimony also contradicts her completed TDIU claim forms in which she indicated that she had not worked since November 2003 and, in the more recent form, since December 2000. While these periods of employment did not occur between May 2, 2007, and October 2, 2009, they nonetheless put the Veteran's credibility in doubt.

The Board acknowledges the Veteran's statements during the November 2017 Board hearing regarding the impact that her service-connected disabilities had on her functional abilities during the period on appeal. In particular, the Board takes note of the reported impact the Veteran's breast cancer treatment has had on her back and, consequently, on her ability to sit and stand. Service connection was not in effect for breast cancer from May 2, 2007, to October 2, 2009. Any aggravation her breast cancer treatment may have had on her back and functional limitations is, therefore, not subject to consideration for purposes of TDIU. The Board also notes her reportedly limited use of right wrist due to her service-connected arthritis, carpal tunnel neuropathy, and ganglion cyst. However, in light of the significant inconsistencies of record and reports of continuing education during the period on appeal, the Board finds that there is insufficient credible evidence for the Board to refer the matter for extraschedular consideration. Accordingly, the criteria for a TDIU from May 2, 2007, to October 2, 2009, have not been met. See 38 C.F.R. § 4.16.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim for a TDIU from May 2, 2007, to October 2, 2009, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 






ORDER

Entitlement to a TDIU from May 2, 2007, to October 2, 2009, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


